309 S.W.3d 880 (2010)
STATE ex rel. Christopher A. KOSTER, Respondent,
v.
Robyn L. BONSTELL, Appellant.
No. WD 71635.
Missouri Court of Appeals, Western District.
May 18, 2010.
Robyn Bonstell, Cameron, MO appellant Acting pro se.
Megan K. Fewell, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Mr. Robyn L. Bonstell appeals a judgment denying a motion to set aside the judgment awarding reimbursement to the State for Mr. Bonstell's incarceration.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).